Citation Nr: 1723771	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable initial disability rating for left side tic douloureux, claimed as cranial nerve damage due to large scale tooth extraction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1956 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded the Veteran a noncompensable initial disability rating for left side tic douloureux.  

The Board notes that the Veteran requested a travel board hearing in his substantive appeal dated April 2012.  Said hearing was scheduled for April 2017.  However, the Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's service-connected left side tic douloureux was productive of moderate incomplete paralysis.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for left side tic douloureux have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8205 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In a December 2007 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  A subsequent February 2012 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to an increased rating.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service, VA, and private treatment records, and the Veteran has not identified any additional evidence to be obtained.  Further, the Veteran underwent VA examination in June 2010 and July 2015 in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the examination reports are adequate for purposes of rendering a decision in this appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has not stated, nor is there evidence indicating otherwise, that there has been a material change in the severity of his service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  

As such, the Board finds that VA has satisfied its duties to notify and assist under governing laws and regulations sufficient to review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is seeking entitlement to a compensable initial disability rating for his service-connected left side tic douloureux.

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated under Diagnostic Codes 8299-8205.  By assigning Diagnostic Code 8299 pursuant to 38 C.F.R. § 4.27  which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99," the RO determined that his specific diagnosis is not listed in the Rating Schedule.  See 38 C.F.R. § 4.20 (2016). Consequently, the RO assigned the most closely analogous diagnostic code, Diagnostic Code 8205.  Based on the medical evidence discussed below, the Board finds that the Veteran's disability has been appropriately rated under this code. 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").  

Under the criteria of Diagnostic Code 8205 for rating diseases of the cranial nerves, a 10 percent rating is warranted when there is incomplete paralysis that is moderate in nature; a 30 percent rating is warranted when there is incomplete paralysis that is severe in nature; and a 50 percent rating is warranted when there is complete paralysis.  The assigned rating is dependent on the relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124(a) (2016).  

As such, the Board will analyze the evidence of record against the criteria set forth above.  Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Private treatment records dated April 2006 indicate that the Veteran's cranial nerves II-XII were intact.  No focal deficits were observed at that time, and the Veteran was capable of moving all extremities.  

VA treatment records spanning October 2007 to August 2015 include sporadic notes relating to the Veteran's disability.  In October 2007, the Veteran demonstrated reduced pinprick sensation in the left V2, with mildly reduced buccal strength bilaterally.  In August 2010, the Veteran reported left side facial numbness.  At that time, his cranial nerves showed slight anisocoria of one millimeter (right greater than the left pupil) in ambient light.  Extraocular muscles were intact with normal saccades, visual omnirange, vertical planes, and smooth pursuit.  The Veteran's face was symmetric with normal strength at that time.  Pinprick sensation of the left V2/3 distribution was noted, and the Veteran expressed reluctance to strength testing of the left tongue due to "lack of feeling" in his check.  Palatal, lingual, and phonation were all normal, and labial sounds were unequivocal.  In June 2011, the Veteran reported the loss of all senses in the left side of his face.  In July 2011, the Veteran reported that he was able to shave half his face on his own, but did not shave the other half due to pain and nerve sensitivity.  

Additional evidence of record tracks the progression of the Veteran's disability.  A private treatment letter dated February 2009 indicates that the Veteran received near-daily acupuncture treatment in Thailand in January and February 2009.  During this time, the Veteran demonstrated signs of acute distress on at least two occasions.  However, the Veteran continued treatment at that time, and "good results," including decreased facial numbness, were reported upon the conclusion of treatment.    

A subsequent March 2010 private treatment letter indicates that the Veteran received near-daily acupuncture treatment in Thailand from December 2009 to March 2010.  During treatment, the Veteran demonstrated signs of acute distress more than 50 percent of the time.  As such, the Veteran's physician recommended ongoing treatment with acupuncture, but not with drugs or surgical intervention.  

The Veteran then underwent VA examination in June 2010.  At that time, the Veteran denied pain on the left side of his face, and reported that recent acupuncture therapy had assisted with alleviating this symptom.  However, ongoing facial dullness was reported.  Upon examination, the Veteran did not present with lack of sensation in V1, V2, or V3, and was able to satisfactorily distinguish between sharp and dull sensation.  No events of sharp, lancinating pains were noted in the absence of certain stimuli.  

In a July 2011 lay statement, the Veteran sought to correct the June 2010 examiner's diagnostic impression.  Specifically, the Veteran noted that his left side facial pain and numbness were not "cured" by acupuncture.  Instead, this treatment only eliminated a small portion of his left side face pain.  

In his April 2012 substantive appeal, the Veteran reiterated his prior July 2011 statement.  Further, the Veteran noted that his facial numbness had since expanded to the interior of his mouth, causing such problems as the inability to control drooling; lack of feeling in his tongue; difficulty chewing food; and frequently chewing on his own tongue, to the point of bleeding.  

The Veteran underwent new VA examination in July 2015.  At that time, the Veteran had difficulty communicating due to dysarthria.  He had pain and numbness on the left side of his face, and half of his tongue was dead to feeling.  The Veteran was also bleeding where he had bitten his tongue and cheek, and was drooling from both sides of the mouth.  Further, the Veteran reported pain upon shaving on the left side, and was only able to chew on the right side.  His speech had declined over the prior two years, and he had some choking.  A dull facial pain was reported, but was not lacinating unless someone touched his face.  The Veteran's sense of smell was intact.  During examination, the Veteran's wife also reported that he had experienced problems with facial pain since 1989.  Although acupuncture assisted with the numbness, it did not alleviate the Veteran's pain.

Upon examination, the Veteran's disability presented as follows: constant pain on the left side of the face, classified as mild in the upper face, eye, and/or forehead; moderate in the mid-face; severe in the lower face; and moderate in the side of mouth and throat.  Intermittent pain on the left side of the face was classified as severe in the upper face, eye, and/or forehead; severe in the mid-face; moderate in the lower face; and moderate in the side of mouth and throat.  Dull pain on the left side of the face was classified as mild in the upper face, eye, and/or forehead; severe in the mid-face; severe in the lower face; and severe in the side of mouth and throat.  Parethesias and/or dyesthesias in the left side of the face were all classified as moderate.  Numbness on the left side of the face was classified as mild in the upper face, eye, and/or forehead; moderate in the mid-face; severe in the lower face; and moderate in the side of mouth and throat.  Additional symptoms were recorded as mild difficulty chewing; mild difficulty swallowing; severe difficulty speaking; and mild increased salivation.  

Further, muscle strength testing of the Veteran's cranial nerves V, VII (upper and lower portion of the face), IX, X, XI, and XII, revealed normal results on the left and right side.  Sensory examination revealed decreased sensation of the left mid- and lower face.  Cranial nerve examination results revealed incomplete and moderate paralysis of the left side cranial nerve V.  Additional and pertinent physical findings included intact extraocular muscles; visual fields full to confrontation; symmetric face; decreased facial sensation to pinprick and temperature sense along the left jaw; midline tongue with a symmetrically elevated palate; normal tongue strength and sensation; and drooling mainly from right side of the mouth.  

Upon examination of the Veteran, the July 2015 examiner noted that the Veteran did not complain of the characteristic of multiple attacks per day of lacinating pain in divisions of the trigeminal nerve as seen in trigeminal neuralgia.  Further, the regions of numbness he complained of in his face and tongue was anatomically far outside the region of the causal dental extractions.  Thus, the examiner concluded that while the Veteran may have trigeminal neuralgia, the cause was less likely the result of his service-connected disability.  Additionally, the Veteran presented with genetic disorder spinocerebellar ataxia.

In October 2015 and May 2017 statements, the Veteran's representative recorded the Veteran's contention that his disability exacerbated other conditions including numbness in the mouth, uncontrolled drooling, loss of feeling in the tongue, difficulty chewing, and biting the tongue to the point of bleeding. 

Upon review of the above, the Board finds that an initial disability rating of 10 percent is warranted for the Veteran's service-connected left side tic douloureux.  The Veteran's competent and credible testimony demonstrates that he has experienced varying degrees of left side facial numbness since the onset of his disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Although the Veteran repeatedly participated in acupuncture therapy to assist with managing his symptoms, said treatment primarily alleviated the Veteran's facial pain, and had little impact on his related numbness.  Id.  As such, the July 2015 VA examiner classified the Veteran's disability as productive of incomplete and moderate paralysis of the left side cranial nerve V.  Further, the Veteran presents with additional symptoms as due to his disability, to include numbness of the tongue and mouth, that have moderately impaired the Veteran's day-to-day functioning, including his ability to eat and communicate.  As such, the Board finds that the Veteran's disability picture is most properly embodied by the rating criteria for a 10 percent rating throughout the entire rating period on appeal.

In making this determination, the Board is cognizant that a higher schedular evaluation is available for the Veteran's disability.  However, the Board does not find that such a rating is warranted at this time.  Instead, the July 2015 VA examiner noted that a portion of the Veteran's symptoms were due to multiple nonservice-connected disabilities, to include trigeminal neuralgia and spinocerebellar ataxia.  At no time has the Veteran's disability required significant medical or surgical intervention, outside of two brief periods when the Veteran sought acupuncture treatment while abroad.  As such, the Veteran continues to experience moderate and incomplete paralysis, limited primarily to the lower left face.  

Accordingly, the Board finds that an initial disability rating of 10 percent for left side tic douloureux is warranted at this time.  

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for left side tic douloureux is granted subject to the regulations governing the award of monetary benefits.





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


